FILED
                           NOT FOR PUBLICATION                              OCT 02 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10096

              Plaintiff - Appellee,              D.C. No. 2:13-cr-01469-GMS

  v.
                                                 MEMORANDUM*
IGNACIO VALLES-BARRIOS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Howard D. McKibben, District Judge, Presiding**

                          Submitted September 23, 2014***

Before:      W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Ignacio Valles-Barrios appeals from the district court’s judgment and

challenges his guilty-plea conviction and 40-month sentence for reentry after



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Valles-Barrios’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Valles-Barrios the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Valles-Barrios has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    14-10096